United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1039
Issued: August 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2014 appellant, through her attorney, filed a timely appeal from a
November 6, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right shoulder condition in the performance of duty causally related to factors of her federal
employment.
On appeal, counsel contends that OWCP improperly weighed the evidence of record and
argues that appellant submitted strong medical evidence showing causation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 22, 2013 appellant, then a 58-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a right shoulder condition due to factors
of her federal employment, including casing, pulling, loading, marking and sorting mail and
opening and closing mailbox doors. She indicated that she first became aware of her condition
and attributed it to her employment on January 2, 2013.
In an April 17, 2013 report, Dr. Stephen J. Pomeranz, a Board-certified neuroradiologist,
indicated that appellant had shoulder pain and tenderness for three to four months and diagnosed
supraspinatus tendinopathy, anterior rotator interval inflammation and subscapularis tendinosis
based upon his review of a magnetic resonance imaging (MRI) scan of the right shoulder that
same day.
In a May 22, 2013 letter, OWCP notified appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement dated June 4, 2013 indicating that outside of
her federal employment she engaged in the following activities: yard work, laundry, house
cleaning, computer work, walking and no sports.
In a June 4, 2013 report, Dr. Marc C. Schneider, a Board-certified orthopedic surgeon,
indicated that appellant worked as a mail carrier and had right shoulder anterior pain since
January 2, 2013. He indicated that her pain bothered her with casing and delivering mail and
increased with repetitive motion. Dr. Schneider diagnosed disorders of bursae and tendons in the
shoulder region and bicipital tenosynovitis. He reviewed an MRI scan of the right shoulder and
found rotator cuff tendinopathy and bicipital tendinitis with possible subluxation long head
biceps. On June 28, 2013 Dr. Schneider diagnosed right shoulder and upper arm sprain and
strain and indicated that appellant continued to have right anterolateral shoulder pain radiating to
biceps.
By decision dated July 11, 2013, OWCP denied the claim on the basis that the medical
evidence failed to establish a causal relationship between appellant’s condition and factors of her
federal employment.
On August 13, 2013 appellant, through counsel, requested reconsideration and submitted
a narrative statement indicating that she was in rehabilitation with a center in Milford, Ohio. She
also submitted a July 13, 2013 report from Dr. Mina C. Kalfas, a Board-certified family
practitioner, who conducted a preoperation examination for a right shoulder arthroscopy.
In a June 4, 2013 report, Dr. Schneider took appellant off work until July 1, 2013 and
estimated her return effective July 2, 2013. On June 28, 2013 he took her off work until
August 5, 2013.
On July 16, 2013 appellant underwent a right shoulder arthroscopy performed by
Dr. Schneider.

2

In an August 8, 2013 report, Dr. Schneider stated that appellant had been under his care
since June 3, 2013 for right shoulder pain which she developed while working on
January 2, 2013. He indicated that at the time of surgery she had a high-grade partial thickness
tear of the biceps tendon. Dr. Schneider opined that this was directly and causally related to the
work appellant had done and the injury which occurred on January 2, 2013 in her role as a rural
carrier.
On August 9, 2013 Dr. Schneider diagnosed right shoulder partial tear of longhead of
biceps and labral tear. He checked a box “yes” indicating that appellant’s condition was caused
or aggravated by an employment activity and opined that she was totally disabled for work as of
June 3, 2013, with an estimated date of return effective September 3, 2013.
By decision dated November 6, 2013, OWCP denied modification of the July 11, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

2

Id.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a claim that
federal employment factors caused or aggravated her right shoulder condition. Appellant
submitted a statement in which she identified the factors of employment that she believed caused
the condition, including casing, pulling, loading, marking and sorting mail and opening and
closing mailbox doors. OWCP accepted her description as factual. However, in order to
establish a claim that appellant sustained an employment-related injury, she must also submit
rationalized medical evidence which explains how her medical conditions were caused or
aggravated by the implicated employment factors.7
In his reports, Dr. Schneider diagnosed right shoulder and upper arm sprain and strain,
disorders of bursae and tendons in the shoulder region and bicipital tenosynovitis and performed
a right shoulder arthroscopy on July 16, 2013. He indicated that appellant’s pain bothered her
with casing and delivering mail and increased with repetitive motion. On August 8, 2013
Dr. Schneider indicated that at the time of surgery she had a high-grade partial thickness tear of
the biceps tendon and opined that this was directly and causally related to the work she had done
in her role as a rural carrier. On August 9, 2013 he diagnosed right shoulder partial tear of
longhead of biceps and labral tear. Dr. Schneider checked a box “yes” indicating that appellant’s
condition was caused or aggravated by an employment activity. Although the “yes” check mark
indicates support for causal relationship, his report is insufficient to establish a causal
relationship.8 The Board has held that when a physician’s opinion on causal relationship consists
only of a check mark on a form, without more by way of medical rationale, the opinion is of
diminished probative value.9 Although, Dr. Schneider indicated with a check mark “yes” that
appellant’s condition was caused or aggravated by her employment, he failed to provide a
sufficient medical rationale explaining the relationship between her right shoulder condition and
the implicated employment factors.10 The Board has held that the mere fact that her symptoms
arise during a period of employment or produce symptoms revelatory of an underlying condition
does not establish a causal relationship between her condition and her employment factors.11
Dr. Schneider failed to provide a rationalized opinion explaining how factors of appellant’s
federal employment, such as casing, pulling, loading, marking and sorting mail and opening and
6

See supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
8

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking yes to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
9

See Gary J. Watling, 52 ECAB 278 (2001).

10

See Thomas L. Hogan, 47 ECAB 323, 328-29 (1996).

11

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

closing mailbox doors, caused or aggravated her right shoulder condition. He noted that her
condition occurred while she was at work, but such generalized statements do not establish
causal relationship because they merely repeat her allegations and are unsupported by adequate
medical rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed conditions.12 Lacking thorough medical rationale on the issue of causal relationship,
the Board finds that Dr. Schneider’s reports are insufficient to establish that appellant sustained
an employment-related injury.
On April 17, 2013 Dr. Pomeranz indicated that appellant had shoulder pain and
tenderness for three to four months and diagnosed supraspinatus tendinopathy, anterior rotator
interval inflammation and subscapularis tendinosis based upon his review of an MRI scan of the
right shoulder that same day. On July 13, 2013 Dr. Kalfas conducted a preoperation examination
for a right shoulder arthroscopy. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.13 As such, the Board finds that appellant did not meet her burden of
proof with the submission of these reports.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
On appeal, counsel contends that OWCP improperly weighed the evidence of record and
argues that appellant submitted strong medical evidence showing causation. Based on the
findings and reasons stated above, the Board finds his arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a right shoulder condition in the performance of duty causally related to factors of her
federal employment.

12

See K.W., Docket No. 10-98 (issued September 10, 2010).

13

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

